Citation Nr: 0801900	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a compensable rating for the service-
connected residuals of left wrist fracture.  

3.  Entitlement to an effective date earlier then March 6, 
2003 for the grant of service connection for PTSD.  



REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1987 
to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

The March 2006 Statement of the Case (SOC) addressed the 
issue of an earlier effective date for the grant of service 
connection for PTSD. 

The issue of a higher initial rating for service-connected 
PTSD is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected left wrist fracture residuals is 
not shown to be productive of dorsiflexion that is less than 
15 degrees or palmar flexion limited in line with forearm.  

3.  There is no indication in the record that either a formal 
or informal claim of service connection for PTSD was made 
prior to March 6, 2003.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of left wrist 
fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.951(b), 4.25, 4.71a 
including Diagnostic Codes 5215 (2007).  

2.  An effective date prior to March 6, 2003, the date of 
receipt of the veteran's original claim, for the grant of 
service connection for PTSD is not assignable.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2003 letter and a June 
2006 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2003 and June 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers.  

A March 2006 letter asked the veteran to provide any 
information or evidence that he had not previously told VA 
about or given to VA and concerned the level of your 
disability or when it began.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needed to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in follow-up letters sent to the 
veteran in March 2006 and June 2006.  

Further, the Board's decision herein denies the claim for an 
increased rating for service-connected residuals of left 
wrist fracture.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in April 2004.  
Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increase of the 
service-connected residuals of left wrist fracture and an 
earlier effective date.  


II. Analysis

I. Increased rating for service-connected residuals of left 
wrist fracture

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that in regards to entitlement to a 
compensable rating for the service-connected residuals of 
left wrist fracture that the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis 
hereinbelow is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The Board notes that a June 1999 rating decision granted 
service connection and a noncompensable evaluation for his 
service-connected residuals of a left wrist fracture, 
effective on June 18, 1998.  An August 2004 RO rating 
decision continued the noncompensable evaluation.  

The veteran has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Diagnostic Code 5215 provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm. 

The Board notes that in every instance where the rating 
schedule does not provide a no percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the April 2004 VA examination, the veteran reported having 
a pain in the left wrist that came and went.  The VA examiner 
noted that there were no long-lasting flare-ups, inflammatory 
arthritis or prosthesis.  There was no functional loss due to 
pain, weakness, excess fatigability, or incoordination.  In 
addition, there was no edema or ankylosis.  

The veteran was noted to have dorsiflexion of the left wrist 
to 70 degrees, palmar flexion to 80 degrees, ulnar deviation 
to 45 degrees, and a radial deviation to 20 degrees.  It was 
noted that there was slight pain on the extremes.  

The Board finds that, since the veteran's service-connected 
residuals of  the left wrist fracture does not have 
limitation of motion of the dorsiflexion to less than 15 
degrees or palmar flexion limited to be in line with the 
forearm, the veteran does not warrant a compensable rating.  

The Board accordingly finds that the veteran's VA examination 
does not show any additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance and therefore, 
the veteran is not entitled to an increased rating under 
DeLuca.   

Based on this record, the Board finds the claim for a 
compensable rating for the service-connected residuals of a 
left wrist fracture must be denied.  


II.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

The RO granted service connection for PTSD with an effective 
date of March 6, 2003, the date the veteran filed his formal 
claim.  

The veteran asserted in his October 2004 Notice of 
Disagreement that he initially filed a claim of service 
connection for PTSD in 1998.  

The Board notes that, in June 1998, the veteran filed claims 
that included the matters of service connection for low back 
strain, bilateral knee pain, the residuals of left wrist 
fracture and the residuals of right ankle injury and that 
these claims were decided by a June 1999 RO rating decision.  

However, the Board notes that there is no documentation 
showing that service connection for PTSD was ever requested 
at that time.  In addition, the first note in regard service 
connection for PTSD was made in a March 2003 Report of 
Contact when the veteran called the RO wishing to file a 
claim of service connection for PTSD and when he was unsure 
if he had filed a claim for that condition in the past.  

In addition, the veteran has asserted that he received 
treatment for PTSD during service; however, the effective 
date is either the date of the receipt of the claim or the 
date the entitlement arose, whichever is later.  

Accordingly, the claim for an effective date for the grant of 
service connection for PTSD must be denied by operation of 
law.  



ORDER

An increased, initial compensable evaluation for the service-
connected residuals of left wrist fracture is denied.  

The claim for an effective date earlier than March 6, 2003, 
for the grant of service connection for PTSD is denied.   



REMAND

The August 2004 RO rating decision granted service connection 
and assigned an initial 30 percent rating for the service-
connected PTSD; however, the veteran asserts that he warrants 
a higher initial rating.  

The veteran had a VA medical examination in Aril 2004; 
however, the Board finds that he should be afforded a current 
VA examination to better evaluate the severity of his 
service-connected PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for the service-connected PTSD.  
The veteran also should be informed that 
he may submit evidence to support his 
claim.  

The RO's letter should specifically 
notify the veteran the evidence, if any, 
that VA will obtain and evidence, if any, 
that claimant must obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet, App. 370 
(2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected PTSD.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's PTSD stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim in 
light of all the evidence of record.  If 
any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


